Exhibit 10.1

AMENDMENT NO. 1

TO THE

SECOND AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

AMENDMENT NO. 1 TO THE SECOND AMENDED AND RESTATED POOLING AND SERVICING
AGREEMENT, dated as of August 1, 2007 (this “Amendment”), by and between CHASE
BANK USA, NATIONAL ASSOCIATION (the “Bank”), a national banking association, as
Transferor and Servicer, and THE BANK OF NEW YORK (DELAWARE), a banking
corporation organized under the laws of the State of Delaware, as trustee (the
“Trustee”).

WHEREAS, the predecessors to the Bank and the Trustee have heretofore executed
and delivered a Pooling and Servicing Agreement, dated as of September 1, 1992
(as amended, supplemented or otherwise modified, including by the Merger and
Assumption Agreement, dated as of September 17, 1999, among First USA Bank,
National Association, FCC National Bank, as the successor Transferor and the
Servicer, and the Trustee), for the issuance by the First USA Credit Card Master
Trust (the “Trust”) of Investor Certificates and the Exchangeable Transferor
Certificate;

WHEREAS, First USA Bank, National Association, as predecessor to the Bank and
the Trustee have heretofore executed and delivered an Amended and Restated
Pooling and Servicing Agreement, dated as of March 28, 2002, as amended by the
Amendment thereto, dated as of February 1, 2006;

WHEREAS, the Bank and the Trustee have heretofore executed and delivered a
Second Amended and Restated Pooling and Servicing Agreement, dated as of
March 14, 2006 (the “Agreement”);

WHEREAS, subsection 13.01(a) of the Agreement provides that the Servicer, the
Transferor and the Trustee, without the consent of any of the
Certificateholders, may amend the Agreement in writing from time to time, so
long as such action shall not (i) as evidenced by an Opinion of Counsel for the
Transferor addressed and delivered to the Trustee, adversely affect in any
material respect the interests of any Investor Certificateholder or (ii) as
evidenced by an Officer’s Certificate from the Transferor, significantly change
the Permitted Activities of the Trust; provided further, that each Rating Agency
shall have notified the Transferor, the Servicer and the Trustee in writing that
such action will not result in a reduction or withdrawal of the rating of any
outstanding Series or Class to which it is a Rating Agency;

WHEREAS, the Trustee has received (i) an Opinion of Counsel to the effect that
this Amendment will not adversely affect in any material respect the interests
of the Investor Certificateholders, (ii) an Officer’s Certificate from the
Transferor stating that this Amendment shall not significantly change the
Permitted Activities of the Trust and (iii) from each Rating Agency a letter
stating that this Amendment will not result in a reduction or withdrawal of the
rating of any outstanding Series or Class to which it is a Rating Agency; and



--------------------------------------------------------------------------------

WHEREAS, all other conditions precedent to the execution of this Amendment have
been complied with.

NOW, THEREFORE, pursuant to subsection 13.01(a) of the Agreement, the Servicer,
the Transferor and the Trustee are executing and delivering this Amendment in
order to amend the provisions of the Agreement in the manner set forth below.

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement.

SECTION 1. Amendment to Subsection 3.06(b).

Subsection 3.06(b) of the Agreement shall be amended to read in its entirety as
follows:

 

  (b) [RESERVED].

SECTION 2. Amendment to Exhibit D.

Exhibit D of the Agreement shall be deleted in its entirety and replaced with
Exhibit D attached hereto.

SECTION 3. Ratification of the Agreement. As amended by this Amendment, the
Agreement is in all respects ratified and confirmed, and the Agreement, as so
amended by this Amendment, shall be read, taken and construed as one and the
same instrument.

SECTION 4. Severability. If any one or more of the covenants, agreements,
provisions or terms or portions thereof of this Amendment shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms or portions thereof shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other covenants, agreements,
provisions or terms or portions of this Amendment.

SECTION 5. Counterparts. This Amendment may be executed simultaneously in any
number of counterparts, each of which counterparts shall be deemed to be an
original, and all of which counterparts shall constitute one and the same
instrument.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, thereunto duly authorized, as of the day and year
first above written.

 

CHASE BANK USA,

NATIONAL ASSOCIATION,

as Transferor and Servicer

By:

 

/s/ Keith W. Schuck

Name:

  Keith W. Schuck

Title:

  President

THE BANK OF NEW YORK (DELAWARE),

as Trustee

By:

 

/s/ Kristine K. Gullo

Name:

  Kristine K. Gullo

Title:

  Vice President

Amendment No. 1 to 2nd FUSA A&R PSA



--------------------------------------------------------------------------------

Exhibit D

[FORM OF ANNUAL SERVICER’S CERTIFICATE]

SERVICER COMPLIANCE STATEMENT

Chase Bank USA, National Association

First USA Credit Card Master Trust

The undersigned, a duly authorized officer of Chase Bank USA, National
Association (the “Bank”), as Servicer pursuant to the Second Amended and
Restated Pooling and Servicing Agreement, dated as of March 14, 2006 (as amended
and supplemented from time to time, the “Agreement”), between the Bank, as
transferor and servicer (in such capacity, the “Servicer”) and The Bank of New
York (Delaware), as trustee (the “Trustee”), does hereby certify that:

1. The Bank is, as of the date hereof, the Servicer under the Agreement.

2. A review of the Servicer’s activities during the calendar year ended
December 31, 20[    ] (the “Reporting Period”) and of its performance under the
Agreement has been made under my supervision.

3. To the best of my knowledge, based on such review, the Servicer has fulfilled
all of its obligations under the Agreement in all material respects throughout
the Reporting Period.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate this
[    ]th day of March, 20[    ].

 

CHASE BANK USA, NATIONAL ASSOCIATION, as Servicer By:  

 

Name:   Title:  

Exhibit D